   Case: 1:18-cr-00043-TSB Doc #: 82 Filed: 01/27/20 Page: 1 of 2 PAGEID #: 671




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION

 UNITED STATES OF AMERICA,                    :       CASE NO. 1:18-CR-0043
                                              :
                       Plaintiff,             :       JUDGE TIMOTHY S. BLACK
                                              :
                 vs.                          :       GOVERNMENT NOTICE OF
                                              :       EX PARTE, IN CAMERA,
 YANJUN XU,                                   :       UNDER SEAL FILING
      a/k/a Xu Yanjun,                        :
      a/k/a Qu Hui,                           :
      a/k/a Zhang Hui,                        :
                                              :
                       Defendant.

       The government provides notice that on January 24, 2020, it filed an ex parte, in camera,

and under seal motion (the redacted caption page for which is attached) with the Court.



                                                    Respectfully submitted,

                                                    DAVID M. DEVILLERS
                                                    United States Attorney

                                                    s/Timothy S. Mangan
                                                    TIMOTHY S. MANGAN (0069287)
                                                    EMILY N. GLATFELTER (0075576)
                                                    Assistant United States Attorneys
                                                    221 East Fourth Street, Suite 400
                                                    Cincinnati, Ohio 45202
                                                    Office: (513) 684-3711
                                                    Fax: (513) 684-6385
                                                    E-mail: timothy.mangan@usdoj.gov
                                                            emily.glatfelter@usdoj.gov
   Case: 1:18-cr-00043-TSB Doc #: 82 Filed: 01/27/20 Page: 2 of 2 PAGEID #: 672




                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing has been electronically served via the Court’s

CM/ECF system upon defense counsel, this 27th day of January, 2020.


                                                     s/Timothy S. Mangan
                                                     TIMOTHY S. MANGAN (0069287)
                                                     Assistant United States Attorney
